Citation Nr: 1040674	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  07-19 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for chronic kidney disease, 
stage III, with urinary hematuria, to include as secondary to 
exposure to herbicide. 

2.  Entitlement to service connection for diabetes mellitus, type 
II, to include as secondary to exposure to herbicide.  

3.  Entitlement to service connection for dyslipidemia, to 
include as secondary to exposure to herbicide.  

4.  Entitlement to service connection for chronic 
bronchitis/breathing problems, to include as secondary to 
exposure to herbicide.

5.  Entitlement to service connection for ischemic 
cardiomyopathy, to include as secondary to exposure to herbicide.  

6.  Whether new and material evidence has been received to reopen 
a claim for service connection for coronary artery disease, 
status-post coronary artery bypass graft times 4.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1965 to December 
1967.

This case is before the Board of Veterans' Appeals (BVA or Board) 
on appeal from July 2006 and April 2007 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefits sought on appeal.

On October 13, 2009, in accordance with authority provided in 38 
U.S.C. § 1116, the Secretary of VA announced his decision to 
establish presumptions of service connection, based upon exposure 
to herbicides within the Republic of Vietnam during the Vietnam 
era, for three new conditions:  ischemic heart disease, 
Parkinson's disease, and B cell leukemias.  As required by 38 
U.S.C. 1116, VA will issue regulations through notice and comment 
rule-making procedures to establish the new presumptions of 
service connection for those diseases.  Those regulations will 
take effect on that date that a final rule is published in the 
Federal Register.  Until that time, VA does not have authority to 
establish service connection and award benefits based upon the 
planned new presumptions.  On November 20, 2009, the Secretary of 
VA directed the Board to stay action on all claims for service 
connection that cannot be granted under current law but that 
potentially may be granted based on the planned new presumptions 
of service connection for ischemic heart disease, Parkinson's 
disease, and B cell leukemias based upon exposure to herbicides 
used in the Republic of Vietnam during the Vietnam era.  The 
current appeal contains two claims that may be affected by these 
new presumptions: entitlement to service connection for ischemic 
cardiomyopathy, to include as secondary to exposure to herbicide, 
and whether new and material evidence has been received to reopen 
a claim for service connection for coronary artery disease, 
status-post coronary artery bypass graft times 4.  As a result, 
the Board must stay action on these issues in accordance with the 
Secretary's stay.  Once the planned final regulations are 
published, the adjudication of any case or claim that has been 
stayed will be resumed.  

The issue of entitlement to service connection for chronic 
bronchitis/breathing problems, to include as secondary to 
exposure to herbicide, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

In a September 2010 brief, the Veteran's representative asserted 
that the Veteran's hypertension was due to exposure to herbicide, 
or was secondary to coronary artery disease.  

Thus, the issue of entitlement to service connection for 
hypertension, to include as secondary to exposure to 
herbicide and secondary to coronary artery disease, has 
been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Chronic kidney disease, stage III, with urinary hematuria, 
was initially demonstrated years after service, and has not been 
shown by competent clinical evidence of record to be related to 
service.

2.  The clinical evidence of record does not show that the 
Veteran has diabetes mellitus, type II.  

3.  Dyslipidemia is not a disability for which VA benefits can be 
granted.


CONCLUSIONS OF LAW

1.  Chronic kidney disease, stage III, with urinary hematuria, 
was not incurred in or aggravated by active service, nor may it 
be so presumed.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2010).

2.  Diabetes mellitus, type II, was not incurred in or aggravated 
by active service, nor may it be so presumed.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

3.  A chronic disability manifested by dyslipidemia was not 
incurred in or aggravated by active service, nor may it be so 
presumed.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

Here, the VCAA duty to notify as to the matters adjudicated on 
the merits herein was satisfied by a November 2006 letter that 
fully addressed all necessary notice elements and was sent prior 
to the initial AOJ decision in this matter.  The letter informed 
the appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The letters also provided the criteria for 
assignment of an effective date and disability rating in the 
event of award of the benefit sought.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006); 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained VA and private treatment 
records.  The Veteran submitted private treatment records.  

In October 2004 correspondence in support of claims for service 
connection for a back disability, service connection for a heart 
disability, and non-service-connected pension, the Veteran stated 
that he was on "total SS disability."  This correspondence 
implies that the any Social Security Administration (SSA) 
benefits are based on heart or back disorders, not those now on 
appeal.  Moreover, despite being asked to identify any relevant 
medical records so that VA could obtain them, the Veteran has 
never alleged that any records from the SSA would be relevant to 
the claims now on appeal.  As a result, the Board finds that 
additional development to obtain records from SSA is not 
necessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(finding that further development would serve no useful purpose 
when it would result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the veteran).

A VA examination with respect to the Veteran's claim for service 
connection for diabetes mellitus, type II, was conducted in 
December 2006.  An addendum and medical opinion were obtained in 
April 2007.  38 C.F.R. § 3.159(c)(4).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA opinion obtained in this case is more than adequate, as it 
is predicated on laboratory findings and provides a rationale for 
the opinion offered.  Accordingly, the Board finds that VA's duty 
to assist with respect to obtaining a VA examination or opinion 
with respect to the issue of entitlement to service connection 
for diabetes mellitus, type II, on appeal has been met.  
38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 
295 (2008).  

VA has not conducted examinations with respect to the Veteran's 
claims for service connection for chronic kidney disease, stage 
III, with urinary hematuria, and service connection for 
dyslipidemia.

VA has a duty to provide a VA examination expressing such an 
opinion when the record lacks sufficient evidence to decide the 
veteran's claim, but contains evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and (3) 
some indication that the claimed disability may be associated 
with the established event, injury, or disease.  See 38 C.F.R. § 
3.159(c)(4) (2008); see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

As discussed below, the Veteran's claim for service connection 
for dyslipidemia is being denied because dyslipidemia is not a 
disability for VA purposes.  

With regard to the Veteran's claim for service connection for 
chronic kidney disease, stage III, with urinary hematuria, the 
Board finds that there is no medical evidence indicating that the 
claimed disability may be etiologically associated with any 
established in-service event, injury, or disease.  The Board 
recognizes that the Court in McLendon held that this element 
establishes a low threshold, and that a VA examination can be 
required based on medical evidence which suggests a nexus but is 
too equivocal or lacking in specificity to support a decision on 
the merits.  However, even considering the low threshold 
established here, none of the medical evidence of record in this 
case contains any indication that the Veteran's chronic kidney 
disease, stage III, with urinary hematuria, might be associated 
with any in-service event, injury, or disease.  Therefore, a 
remand in order to obtain a supplemental opinion regarding this 
issue is not required under McLendon.  See Soyini, supra (finding 
that further development would serve no useful purpose when it 
would result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran).

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio, supra.

With respect to each of the Veteran's claims, the Board has 
reviewed all of the evidence in the claims file, with an emphasis 
on the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the extensive 
evidence of record.  Indeed, the Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claims.

Service Connection 

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated during 
active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection also is permissible for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).

Certain chronic diseases, including diabetes mellitus, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of separation 
from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

If a veteran was exposed to an herbicide agent during active 
service, type II diabetes (also known as type II diabetes 
mellitus or adult-onset diabetes) shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  This disease 
shall have become manifest to a degree of 10 percent or more at 
any time after service. 38 C.F.R. § 3.307(a)(6)(ii).

For purposes of establishing service connection for a disability 
resulting from exposure to a herbicide agent, a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have been 
exposed during such service to an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to such agent during that service.  38 C.F.R. § 3.307(a) 
(2010).  The last date on which such a veteran shall be presumed 
to have been exposed to an herbicide agent shall be the last date 
on which he or she served in the Republic of Vietnam during the 
period beginning on January 9, 1962 and ending on May 7, 1975.  
"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the conditions 
of service involved duty or visitation in the Republic of 
Vietnam.  See also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

In this case, the Board acknowledges that the Veteran served in 
Vietnam during the Vietnam Era, and, as such, in-service exposure 
to herbicides is presumed.  The Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. 107- 103, 115 Stat. 976 (2001).  
See 38 U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997); VAOPGCPREC 3- 2000.

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  See 
Notice, 59 Fed. Reg. 341-346 (1994).  See also 61 Fed. Reg. 
41,442-41,449, and 61 Fed. Reg. 57,586-57,589 (1996).

Where the evidence does not warrant presumptive service 
connection, the Federal Circuit has determined that an appellant 
is not precluded from establishing service connection with proof 
of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

In each case where a veteran is seeking service connection for 
any disability, due consideration shall be given to the places, 
types, and circumstances of such veteran's service as shown by 
such veteran's service record, the official history of each 
organization in which such veteran served, such veteran's medical 
records, and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

Chronic kidney disease, stage III, with urinary hematuria

The Veteran generally contends that his chronic kidney disease, 
stage III, with urinary hematuria, is a result of active duty, 
including exposure to herbicides in Vietnam.

The list of diseases that VA has associated with Agent Orange 
exposure does not include chronic kidney disease.  38 C.F.R. § 
3.309(e).  Accordingly, the presumption is inapplicable here.  
Therefore presumptive service connection for the Veteran's 
chronic kidney disease, stage III, with urinary hematuria, is not 
warranted.  38 C.F.R. §§ 3.307, 3.309.

Turning to service connection on a direct basis, the Veteran's 
service treatment records are negative for complaints, symptoms, 
findings or diagnoses related to chronic kidney disease, stage 
III, with urinary hematuria.  

The post-service medical evidence is negative for relevant 
complaints, symptoms, findings or diagnoses for decades after the 
Veteran's separation.  An April 2000 private history and physical 
examination report relates that the Veteran had no history of 
kidney problems.  The United States Court of Appeals for the 
Federal Circuit has determined that a significant lapse in time 
between service and post-service medical treatment may be 
considered as part of the analysis of a service connection claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Private treatment records do refer to episodes of hematuria in 
2000 and 2005.  Private treatment records also show current 
kidney disease.  For example, a December 2005 private discharge 
summary provides that the Veteran was admitted for cardiac 
catheterization and renal insufficiency.  The final pertinent 
diagnosis was chronic kidney disease, stage III.  

However, these records provide no evidence linking the Veteran's 
chronic kidney disease, stage III, with urinary hematuria, to his 
active duty or to exposure to herbicide during active duty.  In 
fact, there is no clinical medical evidence in the claims file 
providing such a link.  

The Veteran's own contentions do not constitute medical evidence 
in support of his claim.  The Veteran is not competent to 
diagnose the etiology of his disability.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  As a result, his 
assertions cannot constitute competent medical evidence that his 
current chronic kidney disease, stage III, with urinary 
hematuria, is related to active duty or exposure to Agent Orange 
during active duty.  

The Board is aware that lay testimony is competent to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  In such cases, the 
Board is within its province to weigh that testimony and to make 
a credibility determination as to whether that evidence supports 
a finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

Nevertheless, to the extent that the Veteran is able to observe 
continuity of symptoms such as hematuria ever since his 
separation from active duty, the credibility of his opinion is 
outweighed by the lack of pertinent findings in his service 
treatment records (including an October 1967 separation report of 
medical history on which he denied blood in the urine) and the 
lack of probative medical evidence in support of his claim.  In 
this regard, while the Board acknowledges that the absence of any 
corroborating medical evidence supporting the assertions, in and 
of itself, does not render the statements incredible, such 
absence is for consideration in determining credibility.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(noting that the absence of contemporaneous medical documentation 
may go to the credibility and weight of veteran's lay testimony, 
but the lack of such evidence does not, in and of itself, render 
the lay testimony incredible).  Simply stated, the Board finds 
that the service treatment records (indicating no chronic kidney 
disease with urinary hematuria during service) and post-service 
medical records (including no evidence of chronic kidney disease 
with urinary hematuria for decades after service, and no evidence 
linking the post-service chronic kidney disease with urinary 
hematuria to service) outweigh the Veteran's contentions.

In sum, the medical evidence demonstrates that the Veteran is not 
entitled to service connection for chronic kidney disease, stage 
III, with urinary hematuria, to include as secondary to exposure 
to herbicide.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Diabetes mellitus, type II

The Veteran generally contends that he now has diabetes mellitus, 
type II, as a result of active duty, including exposure to 
herbicides in Vietnam.  

Based on a thorough review of the record, the Board finds that 
the preponderance of the evidence is against the Veteran's claim.  
The clinical medical evidence, overall, does not show that the 
Veteran has diabetes mellitus, type II.  

A September 2006 statement from the Veteran's private treating 
physician relates that September 2006 lab results from a VA 
hospital included an A1C of 6.1.  The private physician stated 
that this would qualify the Veteran to be diabetic.  He attached 
a copy of the lab report.  

The report of a December 2006 VA examination for diabetes 
mellitus relates that the Veteran's claims file was not reviewed.  
The examiner set forth all current findings and noted that the 
Veteran did have diabetes.  The examiner stated that it was type 
II, but he was unable to confirm this without the Veteran's 
medical records.  

In a March 2007 addendum, another VA examiner stated that the 
Veteran had undergone an oral glucose tolerance test one day 
earlier.  The results confirmed that the Veteran did not have 
diabetes mellitus type II, but instead had impaired glucose 
tolerance.  

The Board finds that the March 2007 VA examination addendum is 
highly probative evidence against the Veteran's claim.  It was 
based on current laboratory results and is supported by reference 
to them.  This fact is particularly important, in the Board's 
judgment, as the reference makes for a more convincing rationale.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative 
value of a physician's statement is dependent, in part, upon the 
extent to which it reflects "clinical data or other rationale to 
support his opinion").  

The Board recognizes the Veteran's assertions that he has 
diabetes mellitus, type II.  As noted, lay statements may serve 
to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation.  38 C.F.R. 
§ 3.303(a); Jandreau, supra; Buchanan, supra (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).  As such, the Board notes that the Veteran is 
competent to provide testimony concerning factual matters of 
which he has firsthand knowledge, such as symptoms.  Barr, supra; 
Washington v. Nicholson, 19 Vet. App. 362 (2005).  

As a layperson, however, the Veteran is not competent to provide 
an opinion requiring medical knowledge, such as a medical 
diagnosis.  See Bostain, supra, citing Espiritu, supra.  See also 
Routen, supra ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  Thus, his own 
contentions do not constitute competent medical evidence that he 
has diabetes mellitus, type II.  

The Board does not doubt the Veteran's credibility.  
Nevertheless, the medical record before the Board, including a VA 
examination report and addendum, provides no clinical 
confirmation that he has diabetes mellitus, type II.  

"Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a disability.  See 38 U.S.C.A. § 1110 (formerly § 310).  In the 
absence of proof of a present disability, there can be no valid 
claim.  The Board's perusal of the record in this case shows no 
competent proof of present disability.  Rabideau v. Derwinski, 2 
Vet. App. 141, 143-44 (1992)."  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  As there is no clinical confirmation of 
diabetes mellitus, type II, service connection must be denied.  

Dyslipidemia

The Veteran generally contends that his dyslipidemia is a result 
of active duty, including exposure to herbicides in Vietnam.

Based on a thorough review of the record, the Board finds that 
the preponderance of the evidence is against the Veteran's claim 
for service connection for dyslipidemia.  

The Board observes that the medical evidence shows that the 
Veteran has dyslipidemia.  For example, a December 2006 VA 
diabetes mellitus examination provides a pertinent diagnosis of 
hyperlipidemia.  An April 2007 health information facesheet from 
a private hospitalization provides a pertinent final diagnosis of 
hyperlipidimia NEC/NOS.  

Under applicable regulation, the term "disability" means 
impairment in earning capacity resulting from diseases and 
injuries and their residual conditions.  38 C.F.R. § 4.1.  See 
also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. 
Brown, 7 Vet. App. 439 (1995).  A symptom, without a diagnosed or 
identifiable underlying malady or condition, does not, in and of 
itself, constitute a "disability" for which service connection 
may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).

The Veteran's post-service diagnoses of hyperlipidemia only 
represent laboratory findings, and not an actual disability for 
which VA compensation benefits are payable.  See 61 Fed. Reg. 
20440, 20445 (May 7, 1996).  There is no clinical medical 
evidence that the Veteran has an underlying disability entity 
manifested by dyslipidemia.  The Veteran's own lay contentions do 
not constitute evidence that he has an underlying disability 
manifested by dyslipidemia.  See Bostain, supra, citing Espiritu, 
supra.  See also Routen, supra.  

As dyslipidmia alone is not a "disability" for VA compensation 
benefits purposes, i.e., not a "service-connectable" disability 
entity, the Veteran has not presented a valid claim of service 
connection.  See Brammer, supra.  Consequently, the claim for 
service connection for dyslipidemia must be denied.


ORDER

Service connection for chronic kidney disease, stage III, with 
urinary hematuria, to include as secondary to exposure to 
herbicide, is denied. 

Service connection for diabetes mellitus, type II, to include as 
secondary to exposure to herbicide, is denied.

Service connection for dyslipidemia, to include as secondary to 
exposure to herbicide, is denied.


REMAND

The Board finds that the Veteran's claim for service connection 
for chronic bronchitis/breathing problems, to include as 
secondary to exposure to herbicide, requires additional 
development.  

The VCAA requires, among other things, that VA assist a claimant 
in providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is necessary 
to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159 (2010).

The record contains a January 2006 statement from the Veteran's 
private treating physician relating that the Veteran was exposed 
to Agent Orange during the Vietnam War.  The physician stated 
that the Veteran had had asthma and chronic bronchitis most of 
his adult life due to exposure to Agent Orange.  

This medical opinion "indicates" that the Veteran has asthma and 
chronic bronchitis that "may be associated" with military 
service.  See McLendon, supra.  Accordingly, the evidence 
warrants a VA examination to determine whether the Veteran's 
current chronic bronchitis/breathing problems, to include asthma, 
are related to exposure to Agent Orange during active duty.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims folder to 
an appropriate VA examiner to determine 
the nature, extent and etiology of any 
chronic bronchitis/breathing problems that 
may be present.  

Following a review of the relevant medical 
evidence in the claims file (including the 
January 2006 statement from the Veteran's 
private treating physician referred to 
above), the examiner is asked to opine 
whether it is at least as likely as not (50 
percent or more likelihood) that any 
current chronic bronchitis/breathing 
problems are causally related to the 
Veteran's inservice exposure to Agent 
Orange.  

The examiner is requested to provide a 
rationale for any opinion expressed.  

2.  Then, readjudicate the Veteran's 
claim.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case and 
afforded an opportunity to respond.  The 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


